DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination (RCE)

2. 	The request filed on 20 April 2021 for a Request for Continued Examination (RCE) under 37 CFR 1.53(d) based on parent Application No. 16/404,330 is acceptable and a RCE has been established. An action on the RCE follows.

Specification

3. 	The specification is objected to under rule. 1.71 of 37 C.F.R. for not being written in a precise and exact why to enable someone to make the same.  The specification does not disclose in enough detail as to how a head is detachably coupled to the shaft with a rotation mechanism with a rolling element.  Paragraphs [0066] and [0067] disclose this ability but does not go in detail to explain how it will work.  

Drawings 

head detachably coupled to the shaft in claim 6 with a rolling element (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The Examiner has no idea how to make the head is detachably coupled to the shaft (Claim 6) with a rotation mechanism with a rolling element (Claim 1).  The drawings do not show this and the specification does not explain how this is done.  
 

Claim Rejections - 35 USC § 103

7. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 4, 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trainello (7,040,999) in view of Steele (D374,470) and Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951. 
 Trainello discloses a putter (Abstract) comprising: a shaft (12) (Fig. 1); a head (20) having a shape (Fig. 1); an angular rotation mechanism in the form of a bushing (26) including a rolling element in the form of a ball bearing (Col. 4, Lns. 20-25) located in the head (Ref. No. 26, Fig. 5) to allow the head to rotate relative to the shaft (Abstract) in a plane parallel to a bottom surface of the head in the form of at the center of the bottom of the surface of the head will rotate in a plane (Figs. 2, 4); the head (20) is detachably coupled to the shaft (12) (Fig. 5), the rolling element (26) is embedded in the head (Fig. 6), the top surface of the head is planar (Figs. 1-5), the rolling element (26) is located only at a top portion of the head in the form there is a portion of the head that is below the rolling element (26) and is able to be called the bottom portion (Fig. 5)
 in order to tell a golfer how far off center the ball is hit and how hard so a golfer can practice and improve their swing and striking of a ball (Col. 1, Lns. 49-56). 
Trainello lacks a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head, and the rolling element is embedded in the head flush with a top surface of the head. 
Steele discloses a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head (Figs. 1-7 and 9).  In view of Steele it would have been obvious to modify the putter of Trainello to have a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head in order to tell a golfer how far off center the ball is hit and how 
 	Wharton (4,948,132 (Ref. No. 16, Figs. 3, 1, Col. 3, Lns. 6-11), Judd (1,930,204 (Ref. No. 15, Figs. 5, 7, Page 1 Lns. 95-100) or JP 2006-42951 (C1, Figs. 1, 3) disclose  a bushing embedded in the head flush with a top surface of a hosel.   In view of Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951 it would have been obvious to modify the head of Trainello to have the rolling element being embedded in the head flush with a top surface of the head in order to use a bushing location relative with a top surface of a head used in the market place and which would have a reasonable expectation of success.  

9. 	Claim 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trainello (7,040,999) in view of Steele (D374,470) and Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951 as applied to claims 1, 4, 6 and 8 above, and further in view of Casati (2009/0270194).  
 	Trainello lacks a grip attached to the shaft and a grip includes a plurality of uniformly spaced graduation marks.  Casati discloses a grip attached to the shaft (Fig. 2) and a grip includes a plurality of uniformly spaced graduation marks (Fig. 1) in order to assist a golfer in hand positioning in making a shot more precise and more consistent (Abstract).  In view of Casati it would have been obvious to include with the head and shaft of Trainello a grip on the shaft and a grip includes a plurality of uniformly spaced graduation marks in order to assist a golfer in hand positioning in making a shot more precise and more consistent.  

10. 	Claims 1, 4, 6, and 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trainello (7,040,999) in view of Davis (2008/0248893) and Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951. 
 Trainello discloses a putter (Abstract) comprising: a shaft (12) (Fig. 1); a head (20) having a shape (Fig. 1); an angular rotation mechanism (26) in the form of a bushing (26) including a rolling element in the form of a ball bearing (Col. 4, Lns. 20-25) located in the head (Ref. No. 26, Fig. 5) to allow the head to rotate relative to the shaft (Abstract) in a plane parallel to a bottom surface of the head in the form of at the center of the bottom of the surface of the head will rotate in a plane (Figs. 2, 4); the head (20) is detachably coupled to the shaft (12) (Fig. 5), the rolling element (26) is embedded (Fig. 6), the top surface of the head is planar (Figs. 1-5), the rolling element (26) is located only at a top portion of the head in the form there is a portion of the head that is below the rolling element (26) and is able to be called the bottom portion (Fig. 5)
 and a head which appears to be symmetric in the heel to toe direction (Figs. 2-4) in order to tell a golfer how far off center the ball is hit and how hard so a golfer can practice and improve their swing and striking of a ball (Col. 1, Lns. 49-56). 
Trainello lacks a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head, the rolling element is embedded in the head flush with a top surface of the head, and the head is symmetrically weighted about the rotational axis of the angular rotation mechanism. 
Davis discloses a head having a shape that is not symmetrical about a center between a front surface and a back surface of the head (Fig. 4H) and the head is 
See paragraphs above for elements of structure previously rejected by Trainello (7,040,999) in view of Wharton (4,948,132), Judd (1,930,204) or JP 2006-42951. 

Response to Arguments

11. 	The argument that the drawing objection is improper due to an express illustration of feature a head detached from the shaft is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented is disagreed with.  It is agreed that it is well known to have a feature of a head detached from the shaft.  However the independent claim 1 also claims an angular rotation including a rolling element located in the head to allow the head to rotate relative to the shaft.  The Examiner has examined the golf art for over 25 years and has never seen how one skilled in the art would combine a rolling element as shown in figure 1 with a feature of a head detached from the shaft.  A drawing is necessary for understanding by one skilled 

Conclusion

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SLB/ 27 May 2021			/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711